Per Curiam.
Defendant, convicted of armed robbery, appeals from the denial of postconviction relief. We affirm.
Contrary to what defendant contends, (1) the record does support the finding that defendant, who has a high school diploma and admits that he has no difficulty reading English, voluntarily, knowingly, intelligently, and understandingly waived his right to have counsel present at lineups by signing a written waiver form which advised him of his rights, and (2) the fact that a substitute judge, who did not hear the evidence at the postconviction hearing, ruled on defendant’s petition *517did not deny defendant due process because defendant, through his counsel, specifically stated that he did not object to the substitute judge’s deciding his petition on the basis of the typewritten transcripts and files.
Affirmed.